DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to independent claim 10 and the arguments presented in the response filed on 05/26/2022 has overcome the rejection of claim 10-13 as being unpatentable over Gan, as presented in the Office Action dated 03/24/2022. Therefore, the Examiner has withdrawn the previously presented rejection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 10-13 were rejected as being unpatentable over the disclosures and illustrations of Gan. Additionally, in the previous Office Action independent claims 1 and 14 and claims 2-9 and 15-20 depending therefrom were indicated as allowable. Presently, Applicant has amended independent claim 10 to now include recitations of claim 1, which were indicated as distinguishing claim 1 from the prior art and being the basis for indicating allowability for claim 1, in the previous Office Action. Independent claim 10 as amended now recites, ‘A semiconductor device, comprising: a substrate; a first transistor disposed on the substrate, and comprising a first gate structure, wherein the first gate structure comprises a first high-k layer, a first work function layer, and a first capping layer sequentially disposed on the substrate; and a second transistor disposed on the substrate, and comprising a second gate structure, wherein the second gate structure comprises a second high-k layer, a second work function layer, and a second capping layer sequentially disposed on the substrate, wherein a material of the second work function layer comprises Ta element and Al element, wherein the material of the first capping layer and the second capping layer comprise a material having higher resistant to oxygen or fluorine than materials of the second work function layer.’ As discussed with claim 1, the disclosures and illustrations of Gan fail to teach and/or suggest these limitations amended into independent claim 10. Moreover, the prior art fails to provide other relevant disclosures which either cure the deficiencies of Gan or that teach and/or suggest the semiconductor device recited in independent claim 10 as amended. Therefore, independent claim 10 and claims 11-13 depending therefrom are allowable. 
In the previous Office Action independent claims 1 and 14 and claims 2-9 and 15-20 depending therefrom were indicated as allowable. The Examiner maintains that indication of allowable for claims 1-9 and 14-20 in this present action. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899